Citation Nr: 1505276	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-11 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

2. Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in November 2008 and January 2010.  

One of the claims on appeal was previously characterized as entitlement to a compensable evaluation for left ear hearing loss.  However, in a September 2012 rating decision, the RO granted service connection for right ear hearing loss and assigned a non-compensable evaluation for bilateral hearing loss, effective August 7, 1968.  Thus, the claim has been re-characterized as seen on the title page. 

The Veteran appeared for a September 2009 RO hearing and a February 2011 Travel Board hearing.  Transcripts of both proceedings are of record. 

The Board remanded this matter in March 2011.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas.  The disorder has not resulted in total occupational and social impairment.

2. Throughout the appeal period, the Veteran's service-connected bilateral hearing loss has manifested no more than Level I impairment in the right ear and Level II impairment in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in an October 2008 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA medical examinations in October 2008, November 2011, and June 2012.  A medical opinion was also obtained in March 2012.  Taken together, the Board finds that the VA examinations and medical opinion are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

II. Legal Criteria

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. PTSD

In an April 2005 rating decision, service connection for PTSD was granted with an evaluation of 50 percent, effective October 5, 2004.  In July 2008, the Veteran filed an increased rating claim.  In November 2008, the RO denied the Veteran's claim.  In a September 2012 rating decision, the RO increased the Veteran's rating to 70 percent, effective July 28, 2008.  The Veteran seeks a higher rating. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA treatment records from December 2007 to August 2008 show treatment for PTSD symptoms, including depression and nightmares. 

The Veteran was evaluated in October 2008 where he reported difficulty with sleep, nightmares, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, difficulty with loud noises, difficult being in crowds, and isolation.  The Veteran said, "I don't care nothing about going out or being around people or in the crowds."  He further reported, "I used to like to shoot pool and play poker and I haven't done that in 20-25 years." 

The Veteran reported that he is currently divorced with three children.  He stated that the problems in his marriage were due to his PTSD symptoms.  He also stated that he tends to isolate himself.  He stated that he has no friends and that he primarily keeps to himself.  He also has no hobbies and is distressed that he gave up his hobbies over the years.  With regard to legal problems, the Veteran stated that he was arrested once due to allegedly stalking his ex-wife.  The VA examiner noted that the Veteran is adequately able to complete his activities of daily living.  Currently, the Veteran is retired.  He stated that he retired after working at a paper plant for 35 years due to a decline in performance. 

On mental status examination, the Veteran was alert and oriented to person, place, day, date, and time.  His thought process was linear and history was adequate.  His affect was blunted and his insight was demonstrated.  His speech was fluent and his memory was mildly impaired.  The Veteran could not spell "world" in reverse direction.  He, however, completed the serial 3 addition test without error.  The Veteran demonstrated mild impairment in memory.  The Veteran described ringing in his ears; however, he denied overt psychosis.  The Veteran also denied suicidal and homicidal ideation. 

The VA examiner's diagnosed PTSD and assigned a GAF score of 47.  The examiner concluded that the Veteran has severe impairment in functioning related to his symptoms of PTSD.

The Veteran continued to seek treatment for his PTSD from February 2009 to July 2011.  October 2009 to July 2011 VA treatment records reflect a GAF scores between 50 and 69.  Mental status examinations were conducted between January 2011 and April 2011.  The examinations reveal that the Veteran had appropriate hygiene and grooming.  He had good eye contact and a steady gait.  His speech was normal in tone and rate.  His affect was mildly intense and mood was mildly anxious.  The Veteran denied any suicidal or homicidal ideation.  His thought process was linear and his delusions, insight and judgment were fair.  The Veteran was also alert and oriented in time, place and person. 
 
The Veteran was afforded another VA examination in November 2011.  The VA examiner noted that the Veteran experiences depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  

The Veteran reported that he maintained employment for 35 years but began having difficulty with remembering the steps of his job, how to handle an emergency, and he was no longer able to keep up the pace of the job.  He also reported that he has three children and was married for 31 years before his wife left him in 2002.  The Veteran reports living alone and stated that he socializes with a few friends.  He is able to perform household chores, manage his finances, and complete activities of daily living.  

The examiner diagnosed PTSD, and assigned a GAF score of 65.  The VA examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded another VA examination in January 2012, where he reported difficulty with sleep patterns, occasional nightmares, avoidance behavior, exaggerated startle, hypervigilance, mild memory loss, and difficulty relating to others.  The Veteran denied current suicidal and homicidal ideation.  

With regard to his social functioning, the Veteran reported that he lives alone.  He stated that he was married for 30 years before he was divorced in 2002.  He stated that he is not in a current relationship.  He has two sons and one daughter.  The Veteran reported that his oldest son lived with him until three years ago.  In regards to his legal and behavioral history, the Veteran stated that he was arrested for following his ex-wife in 2001.  

The VA examiner noted that the Veteran experiences chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships.  The diagnosis was PTSD, with a GAF score of 65.  The VA examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner also concluded that the Veteran's diagnosis of PTSD does not render him unable to secure or maintain substantially gainful employment. 

An addendum medical opinion was obtained in March 2012.  The VA examiner noted that the November 2011 examiner indicated that the Veteran's occupational and social impairment was in the moderate to considerable range, but assigned a GAF score that reflected mild symptoms.  The March 2012 examiner, therefore, concluded that the GAF score provided by November 2011 VA examiner is inconsistent with the Veteran's level of social and occupational functioning.  The examiner noted that the January 2012 VA examiner provided a GAF score that is consistent with the Veteran's level of social and occupational functioning.  

The Veteran was afforded a VA examination in June 2012.  The Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The Veteran stated that he retired from a paper plant in 2004.  The Veteran claimed that he retired because he was having difficulty with short-term memory and insomnia.  In regards to his mental health history, the VA examiner noted that the Veteran was shot in the head while serving in Vietnam and continues to have significant symptoms related to his PTSD.  The examiner also noted that the Veteran's functioning is significantly impaired.  The diagnosis was PTSD, with a GAF score of 50.  The VA examiner also noted that the Veteran has been diagnosed with traumatic brain injury.  The VA examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

After a review of all the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent.  Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  His symptoms include a depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances. 

The Veteran, however, does not demonstrate symptomatology associated with the schedular criteria required for the next higher 100 percent disability rating.  The evidence does not show that the Veteran has total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  During the October 2008 VA examination, the Veteran's thought process was linear, and his speech was fluent, not grossly impaired.  The Veteran also denied overt psychosis.  The VA examiner further noted that the Veteran was oriented to person, place, day, date, and time.  Additionally, mental status examinations conducted between January 2011 and April 2011 show a linear thought process and fair judgment, insight, and delusions.  At the mental status examinations, the Veteran was also oriented in time, place and person.  Furthermore, the Veteran has consistently denied suicidal or homicidal ideation and has always had appropriate hygiene and grooming.  Given the lack of symptoms or manifestations consistent with a 100 percent level of impairment, the Board finds that the criteria for a 100 percent evaluation are not met for any portion of the appeal period. 

The Board is aware that the November 2011 VA examiner noted that Veteran experiences suicidal ideation.  However, the majority of VA records during the appeal period show no signs of suicidal ideation.  Because the Veteran does not exhibit chronic suicidal ideation, the Board finds that a higher rating is not warranted. 

The Board also notes that the Veteran was granted service connection and assigned a 10 percent rating for his traumatic brain injury (TBI).  Thus, a separate rating for TBI is not warranted. 

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU has already been granted for the entirety of the rating period at issue, in a September 2012 rating decision.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU claim at this time.

IV. Hearing Loss 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable effective August 7, 1968.  The Veteran contends that his hearing loss is more severe and seeks a higher rating. 

The Veteran underwent a VA audiological examination in October 2008.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
55
LEFT
25
25
30
60
85

The puretone average for the right ear was 33.75 dB, and for the left ear was 50 dB.  Speech recognition was 92 percent for the right ear and 84 percent for the left ear.

The October 2008 examination reveals decibel averages and speech discrimination scores that correlate with Level I impairment in the right ear and Level II impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the results warrant a 0 percent (noncompensable) rating. 

The Veteran was evaluated again in November 2011.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
45
55
LEFT
30
35
35
65
75

The puretone average for the right ear was 31, and for the left ear was 52 dB.  Speech recognition was 94 percent for the right ear and 86 percent for the left ear.

The decibel averages and speech discrimination scores correlate with Level I impairment in the right ear and Level II impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the November 2011 VA examiner noted that the Veteran has difficulty hearing and understanding conversational speech.  The Board finds this description sufficient. 

Because the VA audiometric examination results do not warrant a compensable rating for service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, TDIU has already been granted for the entirety of the rating period at issue, in a September 2012 rating decision.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU claim at this time.

The Board has also considered whether referral for extraschedular consideration is indicated.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The November 2011 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling is denied. 

Entitlement to a compensable evaluation for bilateral hearing loss is denied. 





______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


